INZER, Justice:
This is an appeal by the Mississippi State Highway Commission from a final judgment of the Circuit Court of Scott County, wherein that court made permanent a temporary writ of prohibition previously issued by it prohibiting the Mississippi State Highway Commission from condemning .35 acres of land. The land in question is owned by appellee, Rogers Farms, Inc., and the Commission sought to condemn a strip 40 feet in width and 250 feet in length for use as a permanent easement for drainage purposes.
This case is controlled by the principles announced in our decision in Mississippi State Highway Commission v. Jacobs, 192 So.2d 260, decided November 21, 1966. We do not deem it necessary to detail the facts in this case. It is sufficient to point out that the circuit judge overlooked the important fact that the proof shows without question that for many years prior to the construction of Interstate Highway No. 20, water falling in the area in question had drained through appellee’s land at the same place and in the same manner that the Commission now proposes to have it drain. The fact that this drain is now blocked on appel-lee’s land and the Commission could drain the water in another manner is not sufficient to constitute an abuse of discretion on the part of the Commission in determining that the public necessity required the taking of this land for drainage purposes.
The judgment of the circuit court is reversed, and judgment will be entered here dissolving the writ of prohibition.
Reversed, and judgment here for appellant.
GILLESPIE, P. J., and RODGERS, PATTERSON and ROBERTSON, JJ., concur.